ORDER

PER CURIAM:
AND NOW, this 31st day of October, 1996, on certification by the Disciplinary Board that the respondent, RONDA B. GOLD-FEIN, who was suspended by Order of this Court dated September 13,1995, for a period of one year effective October 13, 1995, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, RONDA B. GOLDFEIN is hereby reinstated to active status, effective immediately.